Citation Nr: 0505899	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating from 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating from 20 percent for a 
gunshot wound to the left (minor) pectoralis region.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from September 1976 
to June 1978. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which granted the veteran an increased rating for 
PTSD to 50 percent, and denied an increased rating from 20 
percent for a gunshot wound to the left (minor) pectoralis 
region.   

The veteran had originally filed claims of service connection 
for sterility and other residuals of hernia surgery, 
entitlement to a total disability rating based on individual 
unemployability (TDIU), and a temporary total evaluation 
because of hospital treatment in excess of 21 days because of 
a service-connected condition.  The RO adjudicated these 
claims, and issued a statement of the case regarding these 
three issues in November 2002; however, the veteran did not 
file a substantive appeal regarding these issues, and they 
are deemed not to be in appellate status.  In the veteran's 
November 2002 substantive appeal, he indicated that he was 
only appealing the gunshot wound and PTSD issues.  

The veteran's two increased rating claims are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Although the veteran was scheduled for a hearing at the Board 
in September 2004, the veteran failed to report for the 
hearing, and it was canceled.  



REMAND

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  Although 
letters were sent to the veteran in February 2001, April 
2001, and September 2002, all of which discussed the VCAA to 
some degree, these letters were generic and are deemed 
inadequate.  Accordingly, his claim must be remanded so that 
the veteran can be provided notice as required under these 
provisions in written format.  

The veteran was last afforded a VA examination for PTSD in 
October 2002.  Although the examination was complete in many 
respects, in light of the need to remand the veteran's claim 
for VCAA purposes, the veteran should also be afforded 
another VA examination.  

It is also noted that the United States Court of Appeals for 
the Federal Circuit has held that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug-abuse disability as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F. 3d 1368 (February 2, 2001).  As the evidence 
shows that the Federal Circuit decision likely applies to the 
veteran's case, when the veteran undergoes his VA 
examination, the examiner must comment on the degree to which 
any alcohol and/or drug abuse is secondary to the veteran's 
PTSD.  The examiner should also comment on the degree that 
the veteran's residuals from the veteran's stroke in 1996 are 
considered in his GAF score.  

Regarding the veteran's claim for an increased rating from 20 
percent for a gunshot wound to the left (minor) pectoralis 
region, in light of the need to remand the claim for a VCAA 
letter, it is determined that the veteran should also be 
afforded a VA examination for this condition.  It is noted 
that at the veteran's last VA examination, the examiner did 
not state that he had reviewed the veteran's claims folder.  
It does not appear that he reviewed the veteran's service 
medical records.  The veteran's representative has contended 
that the veteran should be assigned a separate rating for the 
scar from his gunshot wound to the left pectoralis region.  
Accordingly, after the veteran has been examined, it should 
be determined whether the veteran should be assigned such a 
separate rating.  
.  
For this reason, the  appellant's case is REMANDED for the 
following actions:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the VCAA and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claims of an increased rating for PTSD 
from 50 percent, and an increased rating 
for a gunshot wound to the left shoulder 
from 20 percent, which information and 
evidence, if any, the claimant is required 
to provide to VA, and which information 
and evidence, VA is required to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to his claim.  

2.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the nature and severity of the 
veteran's PTSD.  The findings of the 
examiner must address the presence or 
absence of symptoms set forth in the new 
and old criteria contained in the rating 
schedule.  All appropriate special 
studies or tests including psychological 
testing and evaluation are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  A complete rationale for 
any opinion expressed must be provided.  
The examiner's report must include 
answers to the following questions:

a.  Does the veteran have suicidal 
ideation?  

b.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

c.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

d.  Does the veteran have near-
continuous panic or depression 
affecting his ability to function 
independently, appropriately, and 
effectively?

e.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

f.  Does the veteran have spatial 
disorientation?

g.  Does the veteran neglect his 
personal appearance and hygiene?

h.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting?

i.  Is the veteran unable to 
establish and maintain effective 
relationships?

j.  Does the veteran have gross 
impairment in thought processes or 
communication?

k.  Does the veteran have persistent 
delusions or hallucinations?

l.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, 
what are examples of such behavior?

m.  Is the veteran in persistent 
danger of hurting himself or others?

n.  Is the veteran intermittently 
unable to perform activities of 
daily living (including maintenance 
of minimal personal hygiene)?

o.  Is the veteran disoriented to 
time or place?

p.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or his own name?

q.  Is the veteran unable to obtain 
or retain gainful employment because 
of his service-connected PTSD?

r.  If the veteran is unemployable 
because of several disorders 
including his service-connected 
PTSD, the examiner should estimate 
the percentage which his service-
connected PTSD contributes to his 
unemployability.  In particular, the 
examiner should comment on whether 
the veteran suffers from stroke 
residuals, and if so, whether that 
contributes to his unemployability.

s.  Does the veteran suffer from 
alcohol or drug abuse, and if so, is 
his alcohol or drug abuse caused by 
his PTSD?

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected gunshot wound to the left 
(minor) pectoralis region.  All tests or 
studies should be obtained as deemed 
appropriate by the examiner.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examination report 
should include responses to the medical 
questions listed below regarding his left 
shoulder. 

a.  Does the veteran have ankylosis 
of his scapulohumeral articulation 
on the left side, and if so, is it 
ankylosed between favorable and 
unfavorable?

b.  Does the veteran have ankylosis 
of his scapulohumeral articulation 
on the left side, and if so, is it 
ankylosed with abduction limited to 
25 degrees from the side?

c.  Does the veteran have limitation 
of motion of the left arm, and if 
so, is it limited to 25 degrees from 
the side?

d.  Does the veteran's left shoulder 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left shoulder is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

f.  Does the veteran have ragged, 
depressed and adherent scars from 
his gunshot wound?

g.  Does palpation of the muscles in 
the left pectoralis region show loss 
of deep fascia or muscle substance, 
or soft flabby muscles in the wound 
area?

h.  Does contraction of the muscles 
in the left pectoralis region show 
abnormal swelling and hardening?

i.  Do tests of strength, endurance, 
or coordinated movements of muscles 
of the left pectoralis region 
indicate severe impairment of 
function when compared with the 
corresponding muscles of the right 
pectoralis region?

j.  Do x-rays show minute multiple 
scattered foreign bodies in the left 
pectoralis region?

k.  Does the veteran have visible or 
measurable atrophy of muscles of the 
left pectoralis region?

l.  Does the veteran have adaptive 
contraction of an opposing group of 
muscles?

m.  Does the veteran have hardening 
of the muscles of the left 
pectoralis region?

n.  Is the veteran's scar from his 
gunshot wound to the left pectoralis 
region painful?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

4.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

5.  After an appropriate period of time, 
or after the veteran indicates that he 
has no further evidence to submit , 
review the evidence of record and enter a 
determination with respect to the 
veteran's claims.  Determine whether a 
separate rating is applicable for the 
veteran's gunshot wound to the left 
pectoralis region.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





